Citation Nr: 1234548	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for defective hearing of the left ear.  

2.  Entitlement to service connection for defective hearing of the right ear.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1962 to June 1965.  

Service connection for defective hearing of the left ear was denied by the RO in December 1965.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO which reopened the claim of service connection for defective hearing of the left ear and denied service connection for bilateral defective hearing and tinnitus on a de novo basis.  

The issues of service connection for bilateral defective hearing and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for defective hearing of the left ear was finally denied by an unappealed rating decision by the RO in December 1965.  

2.  The additional evidence received since the December 1965 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1965 RO decision that denied service connection for defective hearing of the left ear is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for defective hearing of the left ear.  38 U.S.C.A. §§ 1110, 1154(a), 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  However, since the claim to reopen is being granted, (to that extent), no harm could accrue for any deficiency in this regard.  Therefore, no further discussion of this requirement is necessary.  

Finality

Before reaching the merits of the claim for defective hearing of the left ear, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for defective hearing of the left ear was finally denied by the RO in December 1965.  There was no appeal of that rating decision and prior to the expiration of the applicable appellate periods, VA did not receive new and material evidence relevant to the issue.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such the determination became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran's claim for defective hearing of the left ear was initially denied by the RO in December 1965, on the basis that he was not shown to have a hearing loss in service or on VA examination shortly after discharge from service.  

The evidence added to the record since the December 1965 rating decision includes letters from a private hearing specialist and a family physician, a June 2009 VA audiological examination report, and a transcript of the Veteran's testimony at DRO hearing in March 2010.  

The letters from the private hearing specialist and a family physician, which were not previously of record, were to the effect that the Veteran's current hearing loss was likely related to noise exposure in service.  Additionally, the Veteran's testimony concerning his continuity of his symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  When considered together, the private medical reports and the Veteran's testimony relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical records and the Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim of service connection for defective hearing of the left ear is reopened, and to this extent the appeal is granted.  

ORDER

New and material evidence having been presented, the Veteran's claim of service connection for defective hearing of the left ear is reopened, and to this extent, the appeal is granted.  


REMAND

Concerning the claim for defective hearing, the Board notes that while the Veteran was afforded a VA audiological examination during the pendency of this appeal, it appears that the examiner was unaware that the audiometric findings in service and on VA examination in 1965, were reported using the American Standards Association (ASA) standards.  Since November 1, 1967, however, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the examiner's assessment that there had been no significant change in the Veteran's audiometric findings from the time of service enlistment until his VA examination in 1965, was not factually accurate.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Although there was no objective evidence of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 in service or when examined by VA several months after service, the audiometric findings did show a threshold shift to 25 decibels at 500 hertz in both ears in service, and a 25 decibels hearing loss in the left ear at 500 hertz on VA examination after service.  Therefore, the VA examiner's remark that there had been no significant change in the Veteran's hearing in service, does not appear accurate.  

Although the evidentiary record includes two favorable private medical opinions, those opinions were conclusory in nature and failed to provide any discussion or analysis of the facts.  Specifically, a private hearing specialist in July 2008, stated only that the Veteran's current hearing loss "could have been caused" by acoustic trauma in service.  Similarly, the family physician in July 2009, stated that the Veteran's military service was "likely" the cause of his current hearing loss.  In view of this, additional development as indicated below should be accomplished.   

The following information is provided for the benefit of the VA audiologist.  The Board points out that the information is not intended to supplant the examiner's responsibility to review the claims file.  Historically, the audiological findings (converted to the ISO standard) on the Veteran's service enlistment examination in June 1962 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
-5
LEFT
15
15
5
10
-5

Audiological findings (in ISO units), at the time of his service separation examination in April 1965 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
-
15
LEFT
25
20
20
-
15

When examined by VA in November 1965, the Veteran complained of decreased hearing in his left ear, and denied any other hearing problems.  The audiometric findings (in ISO units), on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
5
LEFT
25
15
10
-
10

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The claims file should be forwarded to the VA audiologist who examined the Veteran in June 2009, for review of the evidence and an opinion as to whether the Veteran's current hearing loss had its onset in service or is otherwise related to service.  If the audiologist is not available, the Veteran should be scheduled for another examination.  The claims folder must be made available to and reviewed by the examiner, and the report should indicate whether such review occurred.  The examiner should provide a response to the following:  

a)  Is it at least as likely as not that the Veteran's current hearing loss is related to the threshold hearing level shifts documented during service, or to some other cause(s); e.g., aging, illness, post service noise exposure, in-service noise exposure, etc.  

b)  Is it at least as likely as not that the Veteran's current tinnitus is proximately due to, the result of, or aggravated by his defective hearing?  

A detailed rationale is requested for any opinion rendered.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


